DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RAI PUNEET,
                               Appellant,

                                    v.

                              SUMAN PATEL,
                                Appellee.

                              No. 4D17-1402

                          [February 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
2016CA000829XXXXMB.

  C. Cory Mauro of Mauro Law P.A., Boca Raton, for appellant.

  S. Brian Bull of Scott, Harris Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.